                         -------------
           Case 1:14-cr-00546-CM Document 666 Filed 08/13/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X


UNITED ST A TES OF AMERICA


                V.                                                     14 CR 546-09 (CM)


ANTHONY GIVENS ,

                      Defendant.

                                                     X



     DECISION AND ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

McMahon, C.J.:

       On June 15 , 2015, the defendant pleaded guilty to participating in a marijuana conspiracy

and was sentenced to time served (which was 300 days' imprisonment) followed by three years'

supervised release. The defendant proceeded to violate his supervised release four separate times.

He is currently serving a sentence of nine months' imprisonment in connection with the latest of

those violations. His projected release date is March 9, 2021.

       Before the Court is Given's motion for compassionate release. Givens claims that FCI

Schuylkill where he is incarcerated is rife with COVID-19 cases and that he is obese and

therefore at increased risk of suffering a severe outcome should he contract the virus. The

Government opposes the motion arguing that ( 1) Givens failed to exhaust his administrative

remedies with the Bureau of Prisons, and (2) even if he had exhausted, he is not entitled to the

requested relief.

        The motion is denied.                                    I L'S;~SONY
                                                                      DOCUMENT
                                                                      E LECTRONICALLY FILED
                                                                  I   DOC#:---- -- - -
                                                                 ii   DATE FILED:    2..0
                         ---------------
           Case 1:14-cr-00546-CM Document 666 Filed 08/13/20 Page 2 of 7




       Compassionate Release

       Under 18 U.S.C. § 3582(c), a district court "may not" modify a term of imprisonment

once imposed, except under limited circumstances. Once such circumstance is the so-called

compassionate release provision, which provides that a district court "may reduce the term of

imprisonment" where it finds "extraordinary and compelling circumstances." § 3582(c)(l)(A)(i).

A motion under this provision may be made by either the Bureau of Prisons or a defendant, but

in the latter case only "after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility, whichever is

earlier. " Id. (emphasis added). Thus, where a compassionate release motion is brought by a

defendant who has not "fully exhausted all administrative rights," the district court "may not"

modify his term of imprisonment.

       Once a defendant has exhausted administrative remedies, with respect to the substantive

determination, and in addition the statutory requirement that the Court consider the factors set

forth in Section 3553(a), the United States Sentencing Guidelines contain a provision, Section

lBl.13 , applicable to motions for sentencing reductions pursuant Section 3582(c)(l)(A). That

section provides, in relevant part, that a reduction in sentence may be appropriate if the Court

determines that--

         (1)     (A) Extraordinary and compelling reasons warrant the reduction; or

                 (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years
                 in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the
                 offense or offenses for which the defendant is imprisoned;

         (2)     The defendant is not a danger to the safety of any other person or to the
                 community, as provided in 18 U.S.C. § 3142(g); and


                                                  2
                                 ---------------
           Case 1:14-cr-00546-CM Document 666 Filed 08/13/20 Page 3 of 7




         (3)          The reduction is consistent with this policy statement. U.S.S.G. § 1B1.13.


Subsection (1 )(B) is inapplicable. With respect to subsection (1 )(A), which relates to

"extraordinary and compelling reasons" warranting a reduction, the Application Notes to Section

1B 1.13 describe the circumstances under which "extraordinary and compelling reasons" exist.

See id. § 1B 1.13 comment (n. l ). The only relevant provision reads as follows:

        (A)          Medical Condition of the Defendant.-

               Ci)           The defendant is suffering from a terminal illness (i.e., a serious and
                             advanced illness with an end of life trajectory). A specific prognosis of life
                             expectancy (i.e., a probability of death within a specific time period) is not
                             required. Examples include metastatic solid-tumor cancer, amyotrophic
                             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia

               (ii)          The defendant is-

                      (l)        suffering from a serious physical or medical condition,

                      (II)       suffering from a serious functional or cognitive impairment, or

                      (III)      experiencing deteriorating physical or mental health because of the aging
                                 process, that substantially diminishes the ability of the defendant to
                                 provide self- care within the environment of a correctional facility and
                                 from which he or she is not expected to recover.

Id. § 1B 1.13 comment (n. l ).

        As the proponent of the Motion, Givens bears the burden of proving that "extraordinary

and compelling reasons" exist and that he is entitled to the relief he seeks. See, e.g., United States

v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) ("A party with an affirmative goal and

presumptive access to proof on a given issue normally has the burden of proof as to that issue.").

        Givens' Motion in the Bureau of Prisons

        On April 14, 2020, Givens applied to the warden of FCI Schuylkill for both early release

to home confinement and compassionate release. This is clear from copy of the warden's

                                                          3
                           ----------------
             Case 1:14-cr-00546-CM Document 666 Filed 08/13/20 Page 4 of 7




decision on that request, dated April 16, 2020 (Marvinny Letter dated July 15, 2020, Ex. A). The

decision denies Mr. Givens's request for early release to home confinement, and then separately

denies his request for "a reduction in sentence (RIS)," a term of art which the BOP uses

synonymously with "compassionate release." See BOP Program Statement No. 5050.50

(implementing the compassionate release statute and making clear that, "[f]or the purposes of

this Program Statement, the terms 'compassionate release' and 'reduction in sentence' are used

interchangeably"), available at https://www.bop.gov/policy/progstat/5050_ 050 _EN. pdf. Indeed,

the warden ' s decision relies on, and explicitly references, 18 U.S .C. § 3582(c)(l)(A), the

compassionate release statute on which Mr. Givens's instant motion is predicated.

        Accordingly, Givens has exhausted his administrative remedies and his present motion

for compassionate release is properly before the Court.1

         Givens ' Motion Before this Court

         Givens asserts that the nature of Bureau of Prison facilities like FCI Schulylkill- where

inmates and staff are confined together in close quarters-puts inmates at greater risk of

contracting COVID-19, than that of the general population. He claims that since he is morbidly

obese- he has a current Body Mass Index (BMI) of approximately 37.6., and that the CDC ' s

current guidance is that individuals with a BMI of over 30 are obese-he has an increased risk of

severe illness after contracting COVID-19. For these reasons he asks that he be granted

compassionate release.




1
 The Government's argument that Givens did not properly exhaust by moving for compassionate release in his
April 14 application to the warden is nonetheless moot. Mr. Marvinny , " in an excess of caution ," emailed a
compassionate release request to Givens's warden on July I, 2020. (Marvinny Letter, Ex. 8). So even if the Court
were to find Given ' s April 14 application deficient, counsel's July I letter to the warden- filed more than 30 days
ago-would satisfy the exhaustion requirement.

                                                           4
            Case 1:14-cr-00546-CM Document 666 Filed 08/13/20 Page 5 of 7




        The Court accepts for the purposes of the present motion that: (1) BOP facilities like FCI

Schulykill are not the ideal environment to be in during a pandemic;2 (2) Givens is obese; and (3)

in the age of COVID-19, obesity is an arguable basis for finding an extraordinary and compelling

reason to grant certain inmates compassionate release. Givens, however, is not one of those

inmates who warrants early release.

         A court confronted with a compassionate release motion is still required to consider all

the Section 3553(a) factors to the extent they are applicable, and may deny such a motion if, in

its discretion, compassionate release is not warranted because Section 3553(a) factors override,

in any particular case, what would otherwise be extraordinary and compelling circumstances.

The most important Section 3553(a) factors here are a) the nature of the offense and the need for

the sentence to reflect the seriousness of the crime; b) the need to provide adequate deterrence; c)

the need to protect the public from further crimes of the defendant; and d) to promote respect for

the law. 18 U.S.C. §§ 3553(a)(l), (2).

        Since the Court sentenced Givens to time served and placed him on supervised release for

his involvement in the marijuana distribution conspiracy, Givens continued to engage in

criminality, resulting in new arrests and numerous violations of his supervised release. In early

2016, Givens violated his supervised release for the first time by: (1) committing the state crime

of assault, arising from an incident where he struck his girlfriend about the face and body on

several occasions, causing injuries to her knee, bleeding to her right eye, and redness and

swelling to her face; (2) failing to report to Probation; and (3) committing the state crime of




2
  As of this writing, the BOP website indicates that 169 inmates have been tested for COVID-19 at FCI Schuylkill-
three tests are still pending, and only one inmate has tested positive for the virus. After dealing with numerous
compassionate release motions over the last several months, I have learned that BOP statistical reporting for a
particular facility does not always comport with the actual infection rate at that facility.
                                                        5
           Case 1:14-cr-00546-CM Document 666 Filed 08/13/20 Page 6 of 7




resisting arrest, arising from an incident where he hit another individual, causing the victim to be

treated at the hospital, and resisted arrest, causing the arresting officer to strain and tear a muscle

and require treatment at a local hospital. For these violations, the Court imposed a sentence of

four months ' imprisonment.

        In November 2017, Givens was violated for using marijuana and failing to inform his

probation officer that he had lost his job. I admonished defendant that I would not tolerate any

further violations and sentence him to time served.

        In July 2018, Probation filed a violation petition alleging that Givens committed another

violent crime, punching a woman, as well as failing to comply with drug treatment. The

specification related to the assault was dismissed on the motion of the Government and

Probation, and Given ' s pleaded guilty to the failure to comply with drug treatment. I sentenced

him to 6 months ' imprisonment and 2 years ' supervised release.

        No sooner had Givens completed his two-month sentence than he engaged in a scheme to

cash stolen checks. According to the indictment filed in 19 CR 214 (LAK), between October

2018 and December 2018, Givens deposited approximately nine stolen checks totaling

approximately $75 ,153 .28 into different bank accounts. (See 19 CR 214 (LAK) (PSR ,, 9-14.)

In total , the bank fraud scheme caused an actual loss to the bank of approximately $25 ,981 .55 .

(Id. at, 16.) Givens pleaded guilty before the Honorable Lewis A. Kaplan to one count of bank

fraud and was sentenced by Judge Kaplan to 18 months' imprisonment, to be followed by 5

years ' supervised release .

        After being sentenced by Judge Kaplan, Givens was brought before this Court, where he

pleaded guilty to violating the terms of his supervised release by committing bank fraud, as well



                                                   6
                      ----------------··
           Case 1:14-cr-00546-CM Document 666 Filed 08/13/20 Page 7 of 7




as other technical violations. I sentenced Givens to 9 months' imprisonment, to run consecutive

to the 18-month sentence imposed by Judge Kaplan.

       In light of Givens ' history of violating his terms of supervision, he should serve his

sentence to its conclusion-his early release would hardly "promote [his] respect for the law" or

"afford adequate [specific] deterrence to criminal conduct,"§ 3553(a)(2).

       The motion is denied.

Dated : August 13 , 2020


                                              Colleen McMahon
                                                Chief Judge




BY ECF TO ALL PARTIES




                                                 7
